Citation Nr: 0026490	
Decision Date: 10/04/00    Archive Date: 10/10/00

DOCKET NO.  97-08 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Whether severance of service connection for severe anemia 
secondary to a non-healing abdominal wound and tender scars 
was proper.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Martin, Counsel





INTRODUCTION

The veteran had active service from January 1983 to January 
1987.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 1996 by the 
Department of Veterans Affairs (VA) Los Angeles, California, 
Regional Office (RO).  In the decision, the RO severed 
service connection for severe anemia secondary to a non-
healing abdominal wound and tender scars on the basis that 
the grant of such benefits had been based on fraud.  The 
veteran subsequently moved, and the case is now within the 
jurisdiction of the Boise, Idaho, RO.  


REMAND

The Board's preliminary review of the claims file revealed 
that there was a question as to whether the veteran wanted a 
hearing.  The Board wrote a letter to the veteran in August 
2000 requesting that she clarify her wishes regarding whether 
she desired a personal hearing.  She responded in September 
2000 by indicating that she wanted to attend a hearing before 
a Member of the Board at the Boise, Idaho, RO.  

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

The RO should add the veteran's name to 
the schedule of hearings to be conducted 
at the RO before a traveling Member of 
the Board.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	WARREN W. RICE, JR. 
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


